department of the treasury internal_revenue_service washington d c office of date chief_counsel number info release date index number dear cc intl br genin-102758-03 this is in response to your letter dated date in which you requested certain general information concerning the source_of_income rules in sec_861 through of the internal_revenue_code and the regulations thereunder on date the internal_revenue_service published notice_2001_40 2001_1_cb_1355 which provides in part that the internal_revenue_service and the treasury_department are aware that certain persons are promoting the view that u s citizens and residents are not subject_to tax on their wages and other income earned or derived within the united_states based on the claim that the internal_revenue_code imposes taxes only on income derived from certain foreign-based activities the service and treasury are issuing this notice to inform taxpayers that this reporting position has no basis in law a copy of notice_2001_40 is attached as notice_2001_40 addresses the issues raised by your inquiry we have provided you all the general information we have on this topic sincerely barbara a felker chief branch office of the associate chief_counsel international enclosure notice_2001_40
